Citation Nr: 0739668	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  06-35 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an effective date prior to April 25, 2001 
for the award of service connection for visual impairment due 
to ocular histoplasmosis.

2.  Entitlement to an effective date prior to April 25, 2001 
for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to April 
1970 and from March 1971 to February 1974.

In January 2006, the Board of Veterans' Appeals (Board) 
granted the veteran's claim for service connection for ocular 
histoplasmosis.  In March 2006, the RO implemented the award, 
assigning April 25, 2001 as the effective date.  The RO also 
granted TDIU from April 25, 2001.  The veteran seeks an 
earlier effective date for both awards.


FINDINGS OF FACT

1.  By a decision entered in April 1997, the RO disallowed 
the veteran's claim for service connection for ocular 
histoplasmosis.

2.  The RO mailed notice of its April 1997 decision to the 
veteran's last address of record, along with a notice of his 
appellate rights; he did not initiate an appeal within one 
year.

3.  No further claim for service connection for ocular 
histoplasmosis was thereafter received until April 25, 2001.

4.  Ocular histoplasmosis is the only disability for which 
the veteran is service connected.


CONCLUSIONS OF LAW

1.  An effective date earlier than April 25, 2001 for the 
award of service connection for ocular histoplasmosis is not 
warranted.  38 U.S.C.A. §§ 5110, 5103, 5103A, 5108, 7104, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.151, 
3.155, 3.156, 3.159, 3.400, 20.200, 20.201, 20.202, 20.302, 
20.1103 (2007).

2.  An effective date earlier than April 25, 2001 for the 
award of TDIU is not warranted.  38 U.S.C.A. §§ 5110, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.151, 
3.155, 3.159, 3.400, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to establish an effective date prior to 
April 25, 2001 for the awards of service connection for 
ocular histoplasmosis and TDIU.  He says that he did not 
receive notice of an April 1997 decision that denied service 
connection for ocular histoplasmosis.  He thinks that the 
notice may have been stolen, lost, or misdirected.  He 
argues, in essence, that the April 1997 decision never became 
final (because he did not receive notice of it), and that the 
underlying claim for service connection therefore remained 
open and pending at the time of the subsequent awards in 
2006.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.



A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 121 
(2004).  Ordinarily, the notice must be provided to the 
claimant prior to the initial unfavorable decision by the 
agency of original jurisdiction.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

On the present appeal, the only matter under consideration is 
the proper effective date to be assigned for the veteran's 
awards of service connection for ocular histoplasmosis and 
TDIU.  In that regard, the Board finds that VA has satisfied 
its duty to notify.  By way of a letter sent to the veteran 
in March 2006, the RO informed the veteran of factors that 
are taken into account when assigning effective dates for 
awards of disability benefits.  He was provided examples of 
evidence that could be considered in determining an effective 
date, and he was advised to inform VA of, or to submit, any 
further information or evidence that might bear on that 
determination.  Although the required notice was not provided 
until after the veteran's claim was initially adjudicated, 
the claim was subsequently re-adjudicated in an October 2006 
statement of the case, thereby correcting any defect in the 
timing of the notice.  See, e.g., Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action 
is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The outcome of this appeal turns, not on 
a medical determination, but rather on a determination as to 
the date a claim for service connection was filed and whether 
a prior adverse decision became final.  There is no need for 
a medical examination and/or opinion.  The veteran's various 
applications for benefits are of record, as are all of the 
pertinent procedural documents.  There is no suggestion on 
the current record that additional evidence, relevant to this 
matter, exists and can be procured.  No further development 
action is required.

II.  The Merits of the Veteran's Appeal

A.  Ocular Histoplasmosis

In order for benefits to be paid to any individual under the 
laws administered by VA, a specific claim in the form 
prescribed by the Secretary must be filed.  38 C.F.R. 
§ 3.151(a) (2007).  A "claim" or "application" is defined 
by VA regulation as "a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit."  38 C.F.R. 
§ 3.1(p) (2007).  An informal claim is "[a]ny communication 
or action, indicating an intent to apply for one or more 
benefits . . . ."  38 C.F.R. § 3.155(a) (2007).  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  Id.

If a veteran files an application for service connection with 
VA, and the claim is disallowed, he has the right to appeal 
that disallowance to the Board.  See, e.g., 38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2007).  If he does not initiate an appeal 
within one year, however, the disallowance becomes final.  
See 38 C.F.R. §§ 20.302, 20.1103 (2007).  With exceptions not 
here applicable, any award based on a subsequently filed 
application for benefits can be made effective no earlier 
than the date of the new application.  See 38 U.S.C.A. 
§§ 5110(a), 5108 (West 2002); 38 C.F.R. §§ 3.400(q)(1)(ii) 
(2007).

Applying the foregoing principles to the facts of the present 
case, the Board finds that the preponderance of the evidence 
is against the assignment of an effective date prior to April 
25, 2001 for the award of service connection for ocular 
histoplasmosis.  The record shows that the RO denied the 
veteran's original claim for service connection for that 
disability by a decision entered in April 1997.  The RO 
mailed notice of that decision to the veteran's last address 
of record, along with a notice of his appellate rights.  He 
did not initiate an appeal within one year, however, and, as 
a result, the April 1997 decision became final.  No further 
claim for service connection for ocular histoplasmosis, 
whether formal or informal, was thereafter received until 
April 25, 2001.  Consequently, under applicable law, outlined 
above, the effective date of the subsequent award can be no 
earlier than April 25, 2001.

The Board acknowledges the veteran's assertion that he did 
not receive notice of the RO's April 1997 denial of his 
claim.  The Board notes, however, that the mailing address 
the RO applied to the notice letter, also dated in April 
1997, was correct:  The veteran confirmed that fact during a 
Board hearing held in July 2007.  What the veteran maintains, 
in essence, is not that the letter was improperly addressed, 
but rather that the RO may have lost the letter prior to 
mailing or may have otherwise misdirected it such that it was 
sent to another veteran.  In this regard, the Board notes 
that a "presumption of regularity" attaches to the official 
acts of public officers.  See, e.g., Marciniak v. Brown, 10 
Vet. App. 198, 200 (1997), aff'd sub nom. Marciniak v. West, 
168 F.3d 1322 (Fed. Cir. 1998).  That is to say, there is a 
presumption, rebuttable only by "clear evidence to the 
contrary," that public officers have properly discharged 
their official duties.  Id.  This necessarily includes the 
RO's mailing of its decisions.

Here, the veteran, who is legally blind, has submitted a lay 
statement from a prior housemate, C.A.-who reportedly read 
all of the veteran's mail to him-to support his assertion 
that the veteran never received notice of the RO's April 1997 
decision.  However, the veteran appears to acknowledge that 
the RO's possible mishandling of the notice letter is only 
one potential cause of his nonreceipt.  He also cites other 
possible causes-namely, that the notice letter was 
"pilfered" by a housemate after it arrived at his shared 
residence-and has submitted no real evidence to support one 
theory over another.  Under the circumstances, the Board 
cannot conclude that "clear evidence" of the RO's 
mishandling of the notice has been presented.  The 
presumption of regularity is not rebutted, and the claim for 
an earlier effective date must be denied. 

B.  TDIU

TDIU can be awarded if, among other things, a veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§ 4.16 (2007).  In the present case, ocular histoplasmosis is 
the only disability for which the veteran is service 
connected.  Inasmuch as the Board has determined that the 
veteran is not entitled to an effective date prior to April 
25, 2001 for the award of service connection for that 
disability, there can be no entitlement to TDIU prior to that 
date.


ORDER

The appeal is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


